DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09 regarding the rejections of claims 1 and 12 under 35 U.S.C. 102(a)(2) have been fully considered but they are not persuasive. Applicant has asserted that Nielsen (U.S. Publication No. 2009/0234499) does not teach wherein the computer-implemented module is configured to upload to the mission automation and decision support system data regarding the automation levels allocated to the or each decision point in advance of a mission, however examiner respectfully disagrees. Nielsen teaches setting tasks intended to be performed with corresponding automation levels before sending the commands to the robot (Nielsen: Par. 398-399; i.e., Operation blocks 1462, 1472, 1458, 1456, 1450, and 1448 all are operations sending instruction to the robot … Operation block 1490 sets the commanded task indicating that the robot has received the commanded task and has acknowledged the instructions. The acknowledgement may be … a complex reply that may include information about what the robot intends to do, such as, for example, a waypoint list for a planned path; See Fig. 33). Therefore, Nielsen does teach the claim limitation presented in amended claims 1 and 12.
Applicant's arguments filed 09/21/2021 have been fully considered but are not persuasive. Applicant has asserted that the office has used the user interface 2120 of Nielsen to support anticipation of both the claimed user interface and computer-implemented module, however, examiner respectfully disagrees. The claimed user interface and computer-implemented module correspond with the user on the computer.
Regarding applicant’s request for clarification on the prior office action, the arguments presented were directed toward newly added subject matter and therefore required a new ground of rejection using the same prior art reference. Examiner incorrectly stated that the new ground of rejection did not rely on any reference applied in the prior rejection. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nielsen et al. (U.S. Publication No. 2009/0234499; hereinafter Nielsen).
Regarding claim 1, Nielsen teaches an apparatus for configuring a mission automation and decision support system (Nielsen: Par. 170; i.e., in collaborative tasking mode 297, the robot may perform tasks such as, for example, global path planning to select its own route, requiring no operator input except high-level tasking such as "follow that target" or "search this area") for an unmanned aerial vehicle (Nielsen: Par. 376; i.e., task-oriented targets may be used in a wide variety of robot platforms, such as ... Unmanned Air Vehicles (UAVs)),
the apparatus comprising a user interface and a computer-implemented module (Nielsen: Par. 291; i.e., a user interface 2120 operating on a conventional computer or other hosting interface)
configured to: receive data representative of at least one task to be performed by said unmanned aerial vehicle in use during a mission (Nielsen: Par. 370; i.e., the user interface determines a new vector 1318 and sends new instructions to the robot on how to move to achieve the new position of the navigation target 1330B),
said task being defined by one or more decision points (Nielsen: Par. 387; i.e., the decision block string of 1440, 1460, and 1470 are example decisions that may be made for various task-oriented targets),
each corresponding to one or more system actions or responses that could result from respective specified mission information (Nielsen: Par. 388; i.e., decision block 1440 determines if a navigation task needs to be addressed. If so, operation block 1442 determines what type of navigation commands should be sent to the robot; the command is the system action or response);
for the or each of a plurality of decision point(s), request, via said user interface, respective user inputs in response to specified questions (Nielsen: Par. 167; i.e., the operator may supply intermittent input, often at the robot's request, to guide the robot in general directions),
said specified questions being designed to determine at least an extent to which each relevant system action or response can be automated and a respective level of mandated operator approval therefor (Nielsen: Par. 383; i.e., based on the user input, and other information gathered by the common operating picture 1420, the user interface determines the appropriate tasks and autonomy level for the robot; Fig. 10A displays autonomy modes and their corresponding levels of operator supervision);
allocate to the or each decision point, using said respective user inputs, a set of one or more corresponding automation levels (Nielsen: Par. 383; i.e., based on the user input, and other information gathered by the common operating picture 1420, the user interface determines the appropriate tasks and autonomy level for the robot; Fig. 10A displays a set of varying autonomy levels),
each automation level comprising data representative of a measure of automation to be applied at a respective decision point (Nielsen: Fig. 10A; i.e., each autonomy level is displayed with corresponding automation or operator intervention required);
and upload to the mission automation and decision support system data regarding the automation levels allocated to the or each decision point (Nielsen: Par. 384; i.e., operation block 1418 indicates that the intended task, based on the autonomy and task switching 1424 and filtering 1426 is communicated back to the common operating picture 1420 for display to the user),
wherein the computer-implemented module is configured to upload to the mission automation and decision support system data regarding the automation levels allocated to the or each decision point in advance of a mission (Nielsen: Par. 398-399; i.e., Operation blocks 1462, 1472, 1458, 1456, 1450, and 1448 all are operations sending instruction to the robot … Operation block 1490 sets the commanded task indicating that the robot has received the commanded task and has acknowledged the instructions. The acknowledgement may be … a complex reply that may include information about what the robot intends to do, such as, for example, a waypoint list for a planned path; As displayed in Fig. 33, tasks intended to be performed are set with corresponding automation levels before sending the commands to the robot),
wherein the mission automation and decision support system for the unmanned aerial vehicle is in operable communication with and capable of controlling the unmanned aerial vehicle (Nielsen: Par. 65; i.e., the robot controller 180 may be a remote computer executing a software interface from which an operator may control one or more robot platforms (100A, 100B, and 100C) individually or in 
wherein, in accordance with the one or more corresponding automation levels allocated to the or each decision point, the mission automation and decision support system for the unmanned aerial vehicle is configured to provide varying measures of automation to assist a user in controlling the unmanned aerial vehicle (Nielsen: Par. 149-150; i.e., FIGS. 10A and 10B are depictions of a representative embodiment of a dynamic autonomy structure illustrating different levels of interaction between operator intervention 291 and robot initiative 299… at the third level, referred to as shared mode 295, the robot can relieve the operator from the burden of direct control; Fig 10A displays the levels of autonomy with varying degrees of automation assistance),
and wherein, the mission automation and decision support system is configured to control the unmanned aerial vehicle in the absence of operable communications between the unmanned aerial vehicle and the user (Nielsen: Par. 200-201; i.e., a more autonomous navigation system includes the intrinsic intelligence to handle navigation even when external assistance (including GPS and communications) has been lost … the robot may gracefully adjust its speed and direction near obstacles without needing to come to a full stop and … the robot may successfully navigate around known obstacles in its environment).
Regarding claim 2, Nielsen teaches the apparatus according to claim 1. Nielsen further teaches wherein, in allocating said automation levels, said computer-implemented module is configured to select the or each automation level in a set from a plurality of predefined automation levels
Regarding claim 3, Nielsen teaches the apparatus according to claim 2. Nielsen further teaches wherein said plurality of predefined automation levels comprises at least five automation levels, each predefined automation level defining a predetermined measure of automation (Nielsen: Fig. 10A; i.e., the five different autonomy modes and the varying levels of interaction between the operator and the robot are displayed).
Regarding claim 4, Nielsen teaches the apparatus according to claim 2. Nielsen further teaches wherein said plurality of predefined automation levels are graduated from a maximum level specifying full system autonomy to a minimum level specifying no or minimal system autonomy (Nielsen: Par. 150; i.e., at the lowest level, referred to as teleoperation mode 293, the robot may operate completely under remote control and take no initiative to perform operations on its own ... at the highest level, referred to as autonomous mode 297, a robot may behave in a substantially autonomous manner, needing nothing more than being enabled by an operator and perhaps given a very high level command).
Regarding claim 5, Nielsen teaches the apparatus according to claim 1. Nielsen further teaches wherein said computer-implemented module is configured to utilize said user inputs for a decision point in a predefined process flow that outputs an automation level, or data representative thereof (Nielsen: Par. 383; i.e., based on the user input, and other information gathered by the common operating picture 1420, the user interface determines the appropriate tasks and autonomy level for the robot), depending on the responses, in the form of respective user inputs, provided to said specified questions (Nielsen: Par. 382; i.e., block 1422 indicates user input in the form of a mouse, a joystick, a keyboard, haptic devices, and other suitable input devices for conveying a user's intentions to the user interface).
Regarding claim 6, Nielsen teaches the apparatus according to claim 5. Nielsen further teaches wherein said process flow defines an algorithm configured to apply a predefined ruleset for each of a  plurality of automation levels to said respective user inputs, thereby to output an appropriate automation level (Nielsen: Par. 50; i.e., FIG. 33 is a simplified flow chart illustrating components of a user interface algorithm for controlling seamless task-oriented autonomy adjustments).
Regarding claim 7, Nielsen teaches the apparatus according to claim 1. Nielsen further teaches wherein the computer-implemented module is configured to, for a single decision point, allocate two or more automation levels, each being conditional on specified mission data (Nielsen: Par. 123; i.e., the intelligence kernel architecture may be configured to support multiple levels of robot autonomy that may be dynamically modified depending on operating conditions and operator wishes).
Regarding claim 8, Nielsen teaches the apparatus according to claim 1. Nielsen further teaches wherein said specified questions are additionally designed to determine, based on user inputs thereto, if operator approval for a system action or response at a decision point, if not mandated, is desirable and/or possible (Nielsen: Par. 154; i.e., for autonomous capabilities to evolve, the RIK is configured such that a robot is able to recognize when help is needed from an operator, other robot, or combinations thereof and learn from these interactions).
Regarding claim 9, Nielsen teaches the apparatus according to claim 1. Nielsen further teaches wherein said computer-implemented module is configured to allocate to the or each decision point, using a respective distinct set of user inputs, a first set of one or more automation levels corresponding to an automated mode of operation of said unmanned aerial vehicle (Nielsen: Fig 10A; i.e., the first set of automation levels corresponding to an automated mode of operation include the autonomous mode 297 and the collaborative tasking mode 296), and a second set of one or more automation levels corresponding to a manual mode of operation of said unmanned aerial vehicle
Regarding claim 10, Nielsen teaches the apparatus according to claim 1. Nielsen further teaches wherein said computer-implemented module is configured to allocate to the or each decision point, using a respective distinct set of user inputs, a plurality of sets of one or more automation levels (Nielsen: Par. 123; i.e., the intelligence kernel architecture may be configured to support multiple levels of robot autonomy that may be dynamically modified depending on operating conditions and operator wishes), each set of automation levels corresponding to a respective one of a plurality of modes of operation of said unmanned aerial vehicle (Nielsen: Fig. 104A; i.e., the five different autonomy modes and the varying levels of interaction between the operator and the robot are displayed).
Regarding claim 11, Nielsen teaches the apparatus according to claim 9. Nielsen further teaches wherein each mode of operation has associated therewith a respective set of specified questions and corresponding process flow (Nielsen: Par. 164; i.e., in safe mode 294, the operator directs movements of the robot, but the robot takes initiative to protect itself. In doing so, this mode frees the operator to issue motion commands with less regard to protecting the robot, greatly accelerating the speed and confidence with which the operator can accomplish remote tasks; Par. 170; i.e., in collaborative tasking mode 297, the robot may perform tasks such as, for example, global path planning to select its own route, requiring no operator input except high-level tasking such as "follow that target" or "search this area").
Regarding claim 12, Nielsen teaches a computer-implemented method for use in configuring a mission automation and support system (Nielsen: Par. 354; i.e., embodiments of the present invention include methods and systems that provide a more intuitive approach for the user to direct a robot's activities without having to understand the available robot behaviors and autonomy levels) for an unmanned aerial vehicle (Nielsen: Par. 376; i.e., task-oriented targets may be used in a wide variety of robot platforms, such as … Unmanned Air Vehicles (UAVs)),
the method comprising: obtaining, via a user interface, data representative of at least one task to be performed by said unmanned aerial vehicle in use during a mission (Nielsen: Par. 370; i.e., the user interface determines a new vector 1318 and sends new instructions to the robot on how to move to achieve the new position of the navigation target 1330B),
said task being defined by one or more decision points (Nielsen: Par. 387; i.e., the decision block string of 1440, 1460, and 1470 are example decisions that may be made for various task-oriented targets),
each corresponding to one or more system actions or responses that could result from respective mission information (Nielsen: Par. 388; i.e., decision block 1440 determines if a navigation task needs to be addressed. If so, operation block 1442 determines what type of navigation commands should be sent to the robot; the command is the system action or response);
requesting and obtaining, via said user interface, respective user inputs in response to specified questions (Nielsen: Par. 167; i.e., the operator may supply intermittent input, often at the robot's request, to guide the robot in general directions),
said specified questions being designed to determine at least an extent to which eachPage 6 of 9Appl. No. Not Yet Assigned Amdt. Dated June 26, 2019Preliminary Amendmentrelevant system action or response can be automated and a respective level of mandated operator approval therefor (Nielsen: Par. 383; i.e., based on the user input, and other information gathered by the common operating picture 1420, the user interface determines the appropriate tasks and autonomy level for the robot; Fig. 10A displays autonomy modes and their corresponding levels of operator supervision);
using a computer-implemented module, preconfigured to perform a process flow using said respective user inputs, allocating to the or each decision point a set of corresponding automation levels (Nielsen: Par. 383; i.e., based on the user input, and other information gathered by the common 
each automation level comprising data representative of a measure of automation to be applied at a respective decision point (Nielsen: Fig. 10A; i.e., each autonomy level is displayed with corresponding automation or operator intervention required);
and upload to the mission automation and decision support system data regarding the automation levels allocated to the or each decision point (Nielsen: Par. 384; i.e., operation block 1418 indicates that the intended task, based on the autonomy and task switching 1424 and filtering 1426 is communicated back to the common operating picture 1420 for display to the user),
wherein uploading to the mission automation and decision support system data regarding the automation levels allocated to the or each decision point is done in advance of a mission (Nielsen: Par. 398-399; i.e., Operation blocks 1462, 1472, 1458, 1456, 1450, and 1448 all are operations sending instruction to the robot … Operation block 1490 sets the commanded task indicating that the robot has received the commanded task and has acknowledged the instructions. The acknowledgement may be … a complex reply that may include information about what the robot intends to do, such as, for example, a waypoint list for a planned path; As displayed in Fig. 33, tasks intended to be performed are set with corresponding automation levels before sending the commands to the robot),
wherein the mission automation and decision support system for the unmanned aerial vehicle is in operable communication with and capable of controlling the unmanned aerial vehicle (Nielsen: Par. 65; i.e., the robot controller 180 may be a remote computer executing a software interface from which an operator may control one or more robot platforms (100A, 100B, and 100C) individually or in cooperation. The robot controller 180 may communicate with the robot platforms (100A, 100B, and 100C), and the robot platforms (100A, 100B, and 100C) may communicate with each other, across the communication channels 160),
wherein, in accordance with the one or more corresponding automation levels allocated to the or each decision point, the mission automation and decision support system for the unmanned aerial vehicle is configured to provide varying measures of automation to assist a user in controlling the unmanned aerial vehicle (Nielsen: Par. 149-150; i.e., FIGS. 10A and 10B are depictions of a representative embodiment of a dynamic autonomy structure illustrating different levels of interaction between operator intervention 291 and robot initiative 299… at the third level, referred to as shared mode 295, the robot can relieve the operator from the burden of direct control; Fig 10A displays the levels of autonomy with varying degrees of automation assistance),
and wherein, the mission automation and decision support system is configured to control the unmanned aerial vehicle in the absence of operable communications between the unmanned aerial vehicle and the user (Nielsen: Par. 200-201; i.e., a more autonomous navigation system includes the intrinsic intelligence to handle navigation even when external assistance (including GPS and communications) has been lost … the robot may gracefully adjust its speed and direction near obstacles without needing to come to a full stop and … the robot may successfully navigate around known obstacles in its environment).
Regarding clam 13, Nielsen teaches the method according to claim 12. Nielsen further teaches amethod of manufacturing a mission automation and decision support system (Nielsen: Par. 355; i.e., this approach provides a means to control a remote robot via a continuous range of autonomy levels without requiring the operator to explicitly change the autonomy level on the robot) for an unmanned aerial vehicle (Nielsen: Par. 376; i.e., task-oriented targets may be used in a wide variety of robot platforms, such as … Unmanned Air Vehicles (UAVs)),
the method comprising: allocating, in respect of at least one operating mode of saidunmanned aerial vehicle, a set of one or more automation levels to the or each decision point definingeach of one or more tasks to be performed by said unmanned aerial vehicle in use during a mission,according to the method of claim 12 (Nielsen: Par. 123; i.e., the intelligence kernel architecture may beconfigured to support multiple levels of robot autonomy that may be dynamically modified dependingon operating conditions and operator wishes);
in respect of each decision point having allocated thereto a set of two or more automationlevels in respect of the same operating mode, either selecting one of said automation levels orapplying conditional data to each of two or more of said automation levels (Nielsen: Par. 358; i.e., therobot is given the ability to automatically switch between the discrete autonomy modes);
providing a computer-implemented support module configured to be communicably coupled to systems of said unmanned aerial vehicle for performing action(s) and response(s) in respect thereof and to receive mission information, in use, in respect of said mission (Nielsen: Par. 149; i.e., operator, or operator intervention 291, may include human operation via a remote computer in communicationwith the robot, remote operation by some other form of artificial intelligence operating on a remotecomputer in communication with the robot, or some combination thereof);
and configuring said support module to, in response to receipt of specified missioninformation associated with a decision point, select a respective action or response in accordancewith the automation level allocated to said decision point, generate control data, and output saidcontrol data to one or more systems of said unmanned air vehicle (Nielsen: Par. 170; i.e., in collaborative tasking mode 297, the robot may perform tasks such as, for example, global path planning to select its own route, requiring no operator input except high-level tasking such as "follow that target" or "search this area". For all these levels, the intelligence resides on the robot itself, such that off-board processing is unnecessary),
said control data being configured to cause said selected action or response to be performed
Regarding claim 14, Nielsen teaches the method according to claim 13. Nielsen further teaches amission automation and decision support system (Nielsen: Par. 354; i.e., embodiments of the presentinvention include methods and systems that provide a more intuitive approach for the user to direct arobot's activities without having to understand the available robot behaviors and autonomy levels) for an unmanned aerial vehicle (Nielsen: Par. 376; i.e., task-oriented targets may be used in a wide variety of robot platforms, such as … Unmanned Air Vehicles (UAVs)) manufactured according to the method of claim 13.
Regarding claim 15, Nielsen teaches the method according to claim 12. Nielsen further teaches a computer program product comprising a non-transitory, computer readable medium, having thereon instructions configured to make a computer execute a method, for use in the method of claim 12 (Nielsen: Par. 67; i.e., when executed as firmware or software, the instructions for performing the processes may be stored on a computer readable medium),
comprising: obtaining, via a user interface, data representative of at least one task to be performed by said unmanned aerial vehicle in use during a mission (Nielsen: Par. 370; i.e., the user interface determines a new vector 1318 and sends new instructions to the robot on how to move to achieve the new position of the navigation target 1330B),
said task being defined by one or more decision points (Nielsen: Par. 387; i.e., the decision block string of 1440, 1460, and 1470 are example decisions that may be made for various task-oriented targets),
each corresponding to one or more system actions or responses that could result from respective mission information (Nielsen: Par. 388; i.e., decision block 1440 determines if a navigation task needs to be addressed. If so, operation block 1442 determines what type of navigation commands should be sent to the robot; the command is the system action or response);
requesting and obtaining, via said user interface, respective user inputs in response to specified questions (Nielsen: Par. 167; i.e., the operator may supply intermittent input, often at the robot's request, to guide the robot in general directions),
said specified questions being designed to determine at least an extent to which each relevant system action or response can be automated and a respective level of mandated operator approval therefor (Nielsen: Par. 383; i.e., based on the user input, and other information gathered by the common operating picture 1420, the user interface determines the appropriate tasks and autonomy level for the robot; Fig. 10A displays autonomy modes and their corresponding levels of operator supervision);
and performing a process flow using said respective user inputs, to allocate to the or each decision point a set of corresponding automation levels (Nielsen: Par. 383; i.e., based on the user input, and other information gathered by the common operating picture 1420, the user interface determines the appropriate tasks and autonomy level for the robot; Fig. 10A displays a set of varying autonomy levels),
each automation level comprising data representative of a measure of automation to be applied at a respective decision point (Nielsen: Fig. 10A; i.e., each autonomy level is displayed with corresponding automation or operator intervention required).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 5712726956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661